DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species.
Species 1A: Claim 12 drawn to “…portion of the plurality of cavities each further comprise an electrode assembly”
Species 2A: Claim 13 drawn to “…each cavity of the plurality of cavities further comprises an electrode assembly”
Species 1B: Claim 15 drawn to “housing has an elastic modulus of about 5,000 megapascals to about 9,000 megapascals…”
Species 2B: Claim 16 drawn to “housing has an elastic modulus of about 500 megapascals to about 4,000 megapascals…”
One species of A and one species of B must be elected. 
 The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species such as the elastic modulus and the cavities electrode assembly. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-11, 14, and 17-20 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Asaf Batelman on 3/02/2022 a provisional election was made without traverse to prosecute the invention of species 1B and 2B, or claims 12 and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Interpretation
Claims 1, 7-9, and 15-16 recite “about”. The instant specification defines “about” as “within one or more standard deviations, or within ± 30%, 20%, 10% or 5% of the stated value” (pg. 9). For example, claim 1 reads “…a minimum thickness t1 of the partition wall is greater than or
equal to about 2 millimeters...” which will be interpreted as greater than or equal 1.4 millimeters. 
Claim 9 recites “…a ratio of an area of the cavity relative to the reference rectangular area is about 0.9 to about 0.995”. It is unclear if this ratio of an area of the cavity refers to all the areas or any area and it is unclear based on the specification. Using the broadest reasonable interpretation, the examiner will interpret this as any selected area, and thus a ratio of one reference rectangular areas relative to another falls within this interpretation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and  11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “…the first end…” and “..the second end..” in lines 2-3.There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “…first end…”. There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8 are rejected for depending on rejected claim 3. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-10, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2013/0260197) in view of Schroder et al. (US 2013/0207459).
Regarding claim 1, Okada teaches a battery module comprising: a housing comprising a plurality of cavities and a partition wall, or separator 2/22 (P53) between adjacent cavities; and an electrode assembly or cell 1 in a cavity of the plurality of cavities, or area between the partition walls (P41-44; Fig. 3).

	Okada teaches that the thickness of the minimum thickness section is selected to make a wider gap at the cell perimeter region so stress is not concentrated at the perimeter which would cause deformation or damage to the outer edges of the battery cells (P12). Okada also teach a ratio of the minimum thickness of the partition wall to a maximum thickness of the partition wall, or a difference between the thickness in the thin region and the thin region of greater than or equal to 0.05 mm (P17. 60) to avoid stress concentration and damage at the battery cells perimeter and reliably protect these areas (P22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a minimum thickness that allows the perimeter of the cells to expand safely and still providing integrity to the battery structure and arrive at a thickness t1 of greater than or equal to about 2 mm. Additionally, , it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a difference between the thickness in the thin region and the thin region of greater than or equal to 0.05 mm, and arrive at a ratio of 1.3 to 2 in the partition wall as taught by Okada to avoid stress concentration and damage at the battery cells perimeter and reliably protect these areas. 

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).
“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Okada is silent in teaching a thickness of a partition wall is greater than or equal to 2 mm; however, Schroder, in a similar field of endeavor related to battery module housing, teaches a partition walls, or intermediate walls positioned between cells (P21). 
Schroder teaches that a partition wall thickness preferably more than 2 mm, to be thick enough to withstand any forces that occur, and less than 5 mm, to have a higher packing density (P27-28). A skilled artisan would therefore seek to minimize the partition wall thickness to 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a thickness of the partition walls of Okada that improve packing density, while also making sure the thickness is large enough to withstand external forces, as taught by Schroder, and arrive at a minimum thickness of greater than 1 mm, or (also taught by Schroder) preferably around 3 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 2, modified Okada teaches the partition wall has a first end, or thin region W1-3/23 along a longitudinal axis of the partition wall, the longitudinal axis extending in a direction perpendicular to a direction in which the minimum thickness t1 is measured, 
second end, or thin region W1-3/23 along the longitudinal axis of the partition wall, the second end being opposite the first end, and
 a center along 20A the longitudinal axis of the partition wall and between the first end and the second end,

wherein the thickness of the partition wall increases in a direction from the second end of the partition wall toward the center of the partition wall (P12. 22. 57; examiner annotated Fig. 3 below). This is also shown in Fig 7 of Okada where the thin regions are 23B along the perimeter and center region 20A which is thicker (P59; Fig. 7). 

    PNG
    media_image1.png
    623
    658
    media_image1.png
    Greyscale

Regarding claim 3, modified Okada teaches the housing comprises a sidewall portion connected to the first end of the partition wall and the second end of the partition wall, wherein the sidewall portion comprises a first sidewall directly connected to the partition wall 22B and a second sidewall, or another partition wall disposed parallel to a longitudinal axis of the partition wall and connected to the first sidewall, and wherein the longitudinal axis extends in a direction perpendicular to a direction in which the minimum thickness t1 is measured (P53-60; Fig. 7). 
claim 4, modified Okada teaches the partition wall and sidewall portion are a single indivisible component, or that the separator is molded with a single-piece construction wherein the separator includes the perimeter walls and partitions (P52-53). 
Regarding claim 7, modified Okada is silent in teaching a minimum thickness of the first sidewall is about 1 mm to about 5 mm; however, Schroder, in a similar field of endeavor related to battery module housing, teaches a sidewalls, or intermediate walls positioned between cells (P21). 
Schroder teaches that a sidewall thickness preferably more than 2 mm, to be thick enough to withstand any forces that occur, and less than 20 mm, to have a higher packing density (P27-28), or preferably a range between 2 mm and 5 mm. A skilled artisan would therefore seek to minimize the partition wall thickness to improve packing density, while also making sure the thickness is large enough to withstand external forces.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a minimum thickness of the first sidewall of modified Okada that improve packing density, while also making sure the thickness is large enough to withstand external forces, as taught by Schroder, and arrive at a minimum thickness of greater than 1 mm, or (also taught by Schroder) preferably in a range between 2 mm and 5 mm. 
Regarding claim 8, modified Okada teaches a difference between the maximum thickness t5 of a center portion of the second sidewall, or another partition wall adjacent to and connected to the first partition wall, and a minimum thickness of the of a side portion of the second sidewall is greater than or equal to about 0.2 mm and less than or equal to 1 mm (P60). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 9, modified Okada is silent in teaching value obtained by multiplying a maximum length of a cavity of the plurality of cavities by a maximum width of the cavity is defined as a reference rectangular area, and wherein a ratio of an area of the cavity relative to the reference rectangular area is about 0.9 to about 0.995; however, it would have been obvious to one of ordinary skill in the art to make the cavities around the same size. Furthermore, it would be obvious to one of ordinary skill in the art in light of modified Okada to make sure there is enough room for expansion, but not excess room to minimize the size of the battery module. 
This is further evidenced by Schroders teaching that is it best possible use of the space of the module housing is implemented to result in increased power density per unit volume (P48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a ratio of an area of the cavity relative to the reference rectangular area within about 0.9 to about 0.995 (or 1, using the above interpretation of “about”) to have uniform cavities and increased power density per unit volume. 
The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 10, modified Okada teaches two or more cavities are arranged along a direction perpendicular to a longitudinal axis of the partition wall, and wherein the longitudinal axis extends in a direction perpendicular to a direction in which the minimum thickness t1 23 is measured (P54-59; Fig. 3). 
Regarding claim 12, modified Okada teaches a portion of the plurality of cavities each further comprises an electrode assembly (P43-44; Fig. 3).
Regarding claim 17, modified Okada teaches the housing comprises a plurality of penetrating through holes, or cooling gaps 13 in a depth direction of the plurality of cavities, wherein the depth direction is perpendicular to a direction in which a longitudinal axis of the partition wall extends and is perpendicular to a direction in which the minimum thickness t1 D is measured (P51; Fig. 7).
Regarding claim 18, modified Okada teaches the electrode assembly comprises a stacked electrode assembly (P44). 
Regarding claim 19, modified Okada teaches a battery pack, or battery array comprising the battery module of claim 1 (P67).
claim 20, modified Okada is silent in teaching the battery pack of claim 19 can be used in an electronic device; however, Schroder teaches using a battery pack for an electronic device (P66.89).
Thus, it would have been obvious to one of ordinary skill in the art to use the battery pack of modified Okada in the electronic device of Schroder, because one of ordinary skill in the art would have been able to carry out such a substitution and the results were reasonably predictable. 
Claims 5-6, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada and Schroder as applied to at least claim 1 above and further in view of in view of Kim et al. (US 2012/0028094)
Regarding claim 5, modified Okada teaches the battery module of claim 1. Modified Okada is silent in teaching an intersection of the partition wall and the first sidewall comprises a rounded edge; however, Kim, in a similar field of endeavor related to battery pack housing, teaches using rounded edges between a partition wall and side walls (P44-47). 
Kim teaches having a round edge between a partition wall and a side wall to make sure the cell does not unevenly contact the interior space, leading to uneven heat distribution and potential short circuiting (P44-62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have an intersection of the partition wall and the first sidewall of modified Okada comprise a rounded edge, as taught by Kim to prevent short circuiting. 
Regarding claim 6, modified Okada teaches the battery module of claim 1. Modified Okada is silent in teaching an intersection of the first sidewall wall and the second sidewall 
Kim teaches having a round edge between a first sidewall and a second sidewall to make sure the cell does not unevenly contact the interior space, leading to uneven heat distribution and potential short circuiting (P44-62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have an intersection of the first sidewall and the second sidewall of modified Okada comprise a rounded edge, as taught by Kim to prevent short circuiting. 
Regarding claim 11, modified Okada is silent in teaching the first ends of the plurality of cavities is open and the second ends of the plurality of cavities is closed; however, Kim, in a similar field of endeavor related to battery pack housing, teaches having the upper portion of a case open in order to receive the electrode assemblies while the second ends are closed, to hold the assemblies in (P41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first ends of the plurality of cavities of modified Okada open and the second ends of the plurality of cavities is closed, as taught by Kim, in order to receive and hold the assemblies. 
Regarding claim 14, modified Okada teaches the housing and partition comprises an insulating plastic (P51-52). 
Modified Okada is silent in teaching the housing comprises a liquid crystal polymer, polyethylene, polydimethylsiloxane, poly(methylmethacrylate), polycarbonate, or a combination 
Kim teaches using polycarbonate as an insulating plastic member between cells (P10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the polycarbonate, as taught by Kim, in the housing of modified Okada, to have insulating plastic partitions. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In r Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)
Regarding claim 15, modified Okada teaches the housing and partition comprises an insulating plastic (P51-52). 
Modified Okada is silent in teaching the housing has an elastic modulus of about 5,000 megapascals to about 9,000 megapascals,  an area variation of the plurality of cavities by swelling is 0 to less than or equal to about 7 %, and a plastic deformation of the partition wall is 0 to less than or equal to about 0.05; however, Kim, in a similar field of endeavor related to a battery pack housing, teaches insulating partition members between battery cells (P10). 
Kim teaches using polycarbonate as an insulating plastic member between cells (P10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the polycarbonate, as taught by Kim, in the housing of modified Okada, to have insulating plastic partitions. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In r Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)
The instant disclosure teaches that the elastic modulus is a property of the plastic. Thus, modified Okada in view of Kim teaches the same polycarbonate as that of the instant disclosure and therefore has the same properties, including the elastic modulus. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Modified Okada teaches minimizing the deformation of the partition walls and swelling to maintain the integrity of the battery array and avoid damage to the cells (P11-12). Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have the area variation of the cavities and plastic deformation of the partition walls minimized, or as close to zero as possible to protect the battery module and cells from damage. 
“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Takabayashi et al. (US 2013/0093398) teaches forming a container with varying size to account for swelling.
Kubota et al. (US 2016/0141737) teaches positions of the cell batteries regulated in the up-down direction due to frictional force on the contact surfaces (P66)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Amanda Rosenbaum/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729